Citation Nr: 9906454	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  97-05 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1  Entitlement to service connection for a respiratory 
disability other than allergic rhinitis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1991.  He served in the Southwest Asian theater of 
operations during the Persian Gulf War from August 2, 1990, 
to November 25, 1991.

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania that denied the veteran's claims for entitlement 
to service connection for an acquired psychiatric disorder 
and for a respiratory disability.  A notice of disagreement 
was received in October 1996.  A statement of the case was 
issued in November 1996.  A substantive appeal was received 
from the veteran in January 1997.  A hearing was held at the 
RO in February 1998. 

The veteran has claimed that service connection is warranted 
for a respiratory disability and a psychiatric disability 
both on a direct basis or due to undiagnosed illness; all 
such claims will be addressed below.  

Finally, the Board notes that service connection for allergic 
rhinitis has been previously established by the RO; such is 
indirectly reflected in the characterization of the claim for 
a respiratory disability currently on appeal, as noted on the 
title page of this decision. 



FINDINGS OF FACT

1.  The medical evidence of record does not objectively 
demonstrate that the veteran currently suffers from 
indications of a chronic respiratory disability, or that he 
suffers from a diagnosed respiratory disability other than 
allergic rhinitis. 

2.  There is no competent medical evidence of record of a 
nexus between the veteran's diagnosed psychiatric disorder, 
dysthymic disorder, and service.  The veteran does not suffer 
from PTSD.  


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a respiratory disability other than allergic rhinitis is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for entitlement to service connection 
for acquired psychiatric disorder, to include PTSD, is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

As noted above, the veteran served on active duty from 
November 1981 to November 1991, and he served in the 
Southwest Asian theater of operations during the Persian Gulf 
War from August 2, 1990, to November 25, 1991.  He and his 
representative contend that service connection is warranted 
for an acquired psychiatric disorder, to include PTSD, or in 
the alternative, for psychiatric disability due to 
undiagnosed illness.  They also contend that service 
connection is warranted for a respiratory disability other 
than allergic rhinitis, or in the alternative, for 
respiratory disability due to undiagnosed illness.  

With respect to "direct" service connection, applicable law 
provides that service connection will be granted if it is 
shown a particular disease or injury resulting in disability 
was incurred or aggravated during active duty . 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  A "determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).  If a psychosis 
becomes manifest to a 10 percent degree within one year of 
active service it shall be considered to have been incurred 
in that period of active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113,1137 (West 1991 & Supp. 1998); 38 C.F.R. § 3.309 (1998).

Further, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that he was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).

For servicemembers who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis. 38 U.S.C.A. § 1117 (West 
Supp. 1998); 38 C.F.R. § 3.317(a)(1) (1998).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
38 C.F.R. § 3.317(a)(2) (1998).  Disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. 
§ 3.317(a)(3) (1998).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving the respiratory 
system, as well as neuropsychological signs or symptoms. 
38 C.F.R. § 3.317(b)(8) (1998).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 505 
(1995).

A well-grounded claim has been defined by the U.S. Court of 
Appeals for Veterans Claims (Court) (formerly known as the 
United States Court of Veterans Appeals) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect the claim is "plausible" or "possible" is 
required.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit  v. Brown, 5 
Vet.App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
"direct" service connection requires competent evidence of 
the following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  In a PTSD case, an in-service stressor is the 
equivalent of in-service incurrence or aggravation of a 
disease or injury. Cohen.  Moreover, the truthfulness of 
evidence offered by the veteran and his representative is 
presumed in determining whether or not a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).


I. a.  Entitlement to service connection for a respiratory 
disability (other than allergic rhinitis) on a direct basis

A review of the veteran's service medical records reflects 
that he was diagnosed with and treated for pharyngitis in 
October 1982; for bronchitis in August 1984, April and August 
1985; for sinusitis in October 1984 and March 1989; for an 
upper respiratory infection (URI) in May 1989; and for left 
lower lobe pneumonia in July 1989.  No respiratory 
disabilities were noted on the report of the veteran's 
October 1991 separation examination.  However, these service 
medical records are sufficient to meet the second requirement 
under Caluza for establishing a well grounded claim (i.e. the 
incurrence or aggravation of a disease or injury in service).  

However, the first requirement under Caluza - that there be 
evidence of a current disability through medical diagnosis - 
is not met with respect to this claim.  The veteran has 
provided no medical evidence demonstrating that he currently 
suffers from a respiratory disability.  It is noted that his 
respiratory system was found to be normal during a February 
1992 VA examination, that chest X-rays taken in November 1994 
were normal, and that, according to a November 1994 Persian 
Gulf Registry examination report, his lungs were found to be 
clear to auscultation.  Further, while the report of a VA 
examination conducted in July 1997 notes that the veteran was 
initially diagnosed with asthma, tests recommended by the 
presiding examiner revealed that asthma or lung diseases were 
not present. 

Since there is no credible medical evidence of record 
demonstrating that the veteran currently suffers from a 
respiratory disability or the residuals of such a disability 
(other than allergic rhinitis) diagnosed in service, the 
first (a current disability) requirement set forth by the 
Court in Caluza, in order for a claim to be well-grounded, is 
not met.


b.  Entitlement to service connection for respiratory 
disability under 38 C.F.R. § 3.317 (1998).

The veteran and his representative alternatively contend that 
the veteran suffers from disability manifested by respiratory 
trouble due to an undiagnosed illness.  They contend that 
such disability resulted from the veteran's exposure to 
certain environmental hazards while serving in the Persian 
Gulf.  As noted above, service connection for chronic 
disabilities due to undiagnosed illnesses under 38 C.F.R. 
§ 3.317 (1998) can be established by objective indications of 
the disability.  Objective indications of chronic disability 
are described as either objective medical evidence 
perceptible to a physician or other, non-medical indicators 
that are capable of independent verification.  

As noted above, the objective medical evidence of record does 
not show that the veteran suffers from any such respiratory 
disability, due to an undiagnosed illness or otherwise.  In 
fact, as noted, asthma or other lung diseases were not 
present when the veteran was examined in July 1997.  Further, 
the veteran has not offered any objective non-medical 
evidence that can be verified to support this claim.  

During the July 1997 VA examination, the veteran did note 
that he has experienced marked shortness of breath, wheezing, 
and easy fatigability with exercise since serving in the 
Persian Gulf, and during a February 1998 hearing at the RO, 
added that breathing causes him chest pain.  However, as 
noted above, lay statements, standing alone, do not provide a 
sufficient basis to conclude that he does suffer from these 
disabilities or symptoms. Espiritu.

In view of the lack of any objective evidence, the veteran's 
claim for service connection for a disability manifested by 
respiratory trouble due to an undiagnosed illness under 
38 C.F.R. § 3.317 is, similarly, not well grounded.


II. a.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, on a direct basis

The first requirement under Caluza - that there be evidence 
of a current disability through medical diagnosis - is met 
with respect to this claim for service-connected for an 
acquired psychiatric disorder other than PTSD.  Specifically, 
the report of a June 1997 VA psychiatric examination 
indicates that the veteran was diagnosed with dysthymic 
disorder.  Further, in an undated letter received at the 
February 1998 hearing, a social worker indicated that he has 
been treating the veteran since January 1995 and that the 
veteran suffers from chronic depression and anxiety.  VA 
outpatient treatment records dated from January 1995 to June 
1997 indicated that the veteran received counseling at a VA 
mental health center for anxiety and depression associated 
with his family and work problems.

However, the first requirement under Caluza is not met for 
any claim that the veteran suffers from PTSD.  In this 
regard, the Board notes that the evidence of record, 
including the service and post-service medical evidence, is 
completely negative for a diagnosis of or treatment for PTSD.  
In fact, during the June 1997 psychiatric examination, a post 
traumatic stress diagnostic scale was administered and it was 
found that there was no evidence of PTSD.  The examiner 
specifically pointed out that the criteria involving 
traumatic events, re-experiencing these events, and avoidance 
were not met (alleged stressors will be further discussed 
below).   

In sum, the evidence supports a finding that the first 
element of Caluza is met for an acquired psychiatric disorder 
other than PTSD, but is not met for PTSD.  

However, the second requirement under Caluza - that there be 
evidence of an incurrence or aggravation of a disease or 
injury in service, through lay or medical evidence - is not 
met with respect to this claim as it relates to acquired 
psychiatric disorders other than PTSD.  In this regard, it is 
noted that the veteran's service medical records are negative 
for complaints or treatment for an acquired psychiatric 
disorder, including a dysthymic disorder, during that time 
period.  He was diagnosed with situational stress reaction in 
October 1986, but was not seen for an acquired psychiatric 
disorder, and none was noted in the October 1991 separation 
examination report.  

Further, there is no evidence in the record that a psychosis 
was medically demonstrated within one year of the veteran's 
separation from service or that one is present currently.  

The Board notes that the veteran has made statements (see the 
June 1997 VA examination  report) and presented testimony 
(during the February 1998) regarding several stressful events 
he experienced while in the service.  He has made somewhat 
vague references to seeing dead servicemen while providing 
support, in his capacity as an aerospace medical specialist, 
to troops in the Persian Gulf as well as during the invasion 
of Grenada and the "bombing in Libya" (while stationed at 
an Air Force Base in England).  Further, he has stated that 
while serving in the Persian Gulf, he was under investigation 
for statements made against the United States, that this 
caused him to be isolated by his fellow servicemen, and that 
he was previously investigated, while serving in England, for 
passing bad checks.  He noted that investigations were 
"dropped" in both instances. 

None of these stressful events have been linked by competent 
medical evidence to the veteran's dysthymic disorder.  In 
fact, the examiner who conducted the June 1997 psychiatric 
examination related this disorder to the veteran's primary 
support group, educational and occupational problems, and 
economic problems.  In any event, there is no evidence of 
record to corroborate these alleged stressful events. 
Finally, the Board notes that there is no medical evidence in 
the claims folder that otherwise demonstrates that the 
veteran's dysthymic disorder is related to service.  As such, 
the third (a medical link) requirement set forth by the Court 
in Caluza, in order for a claim to be well-grounded, is not 
met.


b. Entitlement to service connection for psychiatric 
disability under 38 C.F.R. § 3.317 (1998).

The veteran and his representative alternatively contend that 
the veteran suffers from a disability manifested by 
psychiatric symptoms due to an undiagnosed illness In this 
case, however, a psychiatric disorder has been diagnosed 
which accounts for the veteran's psychiatric problems.  
Specifically, as noted above, the veteran has been medically 
diagnosed with dysthymic disorder.  Accordingly, in view of 
the existence of a known medical diagnosis to which the 
veteran's complaints have been attributed, this service 
connection claim under 38 C.F.R. § 3.317 (1998) is rendered 
not plausible and may also be viewed as not well-grounded.  
Even if this claim were not discussed in the context of a 
well-grounded claim, a denial would nevertheless be in order 
in view of the failure to meet the requirements of the 
applicable regulation. Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994). 


Conclusion

These claims do not meet all the requirements set forth by 
the Court in Caluza for a claim to be found well-grounded.  
Accordingly, the Board is compelled to find that the 
veteran's claims for entitlement to service connection for 
are not well-grounded. 


ORDER

The appeal is denied.


REMAND

The Board notes that in an October 1996 decision, the RO in 
Philadelphia, Pennsylvania denied the veteran's claims for 
entitlement to service connection for sleep disturbance and 
fatigue, as well as for a hiatal hernia with esophageal 
reflux.  A notice of disagreement with respect to these 
issues was received by that RO in January 1997.  As such, the 
veteran and his representative should be furnished with a 
statement of the case for this issues.  See 38 C.F.R. § 19.26 
(1998).  

For the above reason, this matter is REMANDED to the RO for 
the following action:


A statement of the case should be issued 
to the veteran and his representative by 
the RO on the issues of service 
connection for sleep disturbance and 
fatigue, and a hiatal hernia with 
esophageal reflux.  The veteran and 
representative should be informed of the 
necessity of filing a substantive appeal 
if the veteran wishes to place these 
issues in appellate status. 38 C.F.R. 
§ 19.26 (1998).




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

- 10 -


- 1 -


